Citation Nr: 1414121	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  05-39 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1970 to June 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2004 decision of the Baltimore, Maryland, Department of Veterans Affairs (VA) Regional Office (RO).

In December 2008, the Board denied service connection for residuals of neck, leg, and back injury(ies), found that new and material evidence had been received sufficient to reopen claims for service connection for a skin disorder, an acquired psychiatric disorder, and a gastrointestinal disorder, and denied those claims on the merits.  The Veteran appealed the portion of the December 2008 Board decision that denied service connection for the above disabilities to the United States Court of Appeals for Veterans Claims (Court).  In December 2009, the Court granted the joint motion for partial remand filed by representatives for both parties, vacating the portion of the Board's decision that denied service connection for the above disabilities, and remanding the claims to the Board for further proceedings consistent with the joint motion.  In March 2010, the Board remanded these claims for additional development in compliance with the December 2009 Court Order.  

In March 2012, the Board granted service connection for residuals of neck, leg, and back injury(ies), as well as the skin disorder and remanded the issue of acquired psychiatric disorder.  The claim for service connection for a gastrointestinal disorder was denied.  The RO subsequently granted the Veteran service connection for the acquired psychiatric disorder in July 2013.  In September 2013, the Veteran appealed the denial of service connection for the gastrointestinal disorder to the Court, which again granted the joint motion for remand filed by representatives for both parties, vacating the portion of the Board's decision that denied service connection for the gastrointestinal disorder, and remanding the claim to the Board for further proceedings consistent with the joint motion.  As such, only the claim for service connection for a gastrointestinal disorder is currently before the Board.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for prostate cancer and entitlement to a total disability rating due to individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the joint motion, the Board finds that further development of the evidence is warranted. 

The Veteran previously submitted authorization for VA to obtain records from Doctors. Rida Azer, Eugene Short, Robert Collins, Lawrence Brain, Edward Rankin, Stephon Lund, Phillip Mussenden, and Civilian Health Employee Services.  However, the authorization expired and a new one was required.  In the March 2010 Remand, the Board directed the RO obtain new authorizations for these providers from the Veteran.  An attempt was made and the Veteran provided the RO with a single authorization which referenced all of his doctors.  However, this authorization was determined to be improper, as separate authorizations were determined to be necessary for separate treatment providers.  In March 2012, the Board again remanded the Veteran's claim to obtain separate and updated authorizations for the aforementioned treatment providers.  However, such development was only directed for the purpose of adjudicating the Veteran's prior claim for an acquired psychiatric disability.  Because the claim for an acquired psychiatric disability was able to be granted upon other bases, no further efforts were made to obtain the outstanding treatment records.  

As such, the Board finds, as directed by the Court, that the above listed treatment records may contain information relevant to the claim for a gastrointestinal disorder.  This is particularly relevant because, despite the Veteran's consistent and continual report of gastrointestinal symptoms since service, no current diagnosis is of record and that fact served as the basis for the Board's previous denial of service connection.   Further efforts to obtain these records are necessary, as detailed in the joint motion.  

Accordingly, the Veteran should be sent a letter requesting that he provide sufficient information, and if necessary, authorization so that VA can obtain any additional, outstanding evidence pertinent to the claims on appeal to include updated authorization for any of the providers listed above, if necessary.  Current procedures for obtaining records not in the custody of a Federal department or agency, as detailed in 38 C.F.R. § 3.159(c)(1), should be followed.  These procedures include making an initial request and at least one follow-up request for records, if necessary.  Care should be taken to ensure that records for the identified conditions are requested.   The Veteran must be informed that separate authorizations for each treatment provider are required.

If any records are not obtained, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The notice must identify the records VA was unable to obtain, and include an explanation of the efforts VA made to obtain the records, a description of any further action VA will take, and a notice that the claimant is ultimately responsible for providing the evidence.

Additionally, the Board finds that the Veteran should be provided with a new VA examination.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the Board notes that the record contains a 1973 VA opinion indicating, in effect, that the Veteran did not have a current gastrointestinal disorder.  The Veteran reported a history of heartburn for the last two years.  He indicated that he had experienced episodes of regurgitation.  There was no history of a peptic ulcer.  Evaluation of the abdomen was negative, and the Veteran did not keep an appointment for an upper gastrointestinal series.  The Board finds, however, that the finding is inadequate, inasmuch as it does not take into account the Veteran's continued subsequent complaints and treatment for gastrointestinal issues and it did not sufficiently explain why the Veteran's symptoms did not support the diagnosis of a gastrointestinal disorder.  A new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Also, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder.  In particular attempts should be made to obtaining any additional evidence identified for which appropriate authorization has been provided-to particularly include records from Drs. Rida Azer, Eugene Short, Robert Collins, Lawrence Brain, Edward Rankin, Stephon Lund, Phillip Mussenden, and Civilian Health Employee Services-following current procedures set forth in 38 C.F.R. § 3.159.  Additionally, appropriate efforts must be made to obtain all outstanding VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any new evidence has been associated with the claims file, the AMC should arrange to have the Veteran scheduled for a gastrointestinal examination.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies [(to include x-rays, if necessary)] should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly identify all current gastrointestinal disability(ies).  If no disorders are found based upon the Veteran's history and physical examination, the examiner should explain why the criteria for a diagnosis is not met. The examiner must provide a thorough rationale in this regard.

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that a chronic gastrointestinal disorder had its onset in service or, alternatively, is the result of disease or injury incurred in or aggravated by service.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).   In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


